—In a proceeding to validate a petition designating Sandra L. Pringle as a candidate in the Democratic Party primary election to be held on September 13, 1994, for the party position of Female District Leader in the 33rd Assembly District, Part B, the appeal is from an order and judgment (one paper) of the Supreme Court, Queens County (Eng, J.), dated August 10, 1994, which, after a hearing, inter alia, granted the application.
Ordered that the order and judgment is affirmed, without costs or disbursements.
*516The appellant’s contention with respect to the propriety of the ruling of the Supreme Court validating certain of the signatures that the Board of Elections of the City of New York had initially invalidated, is unpreserved for appellate review, inasmuch as the appellant never raised this claim before the Supreme Court (see, e.g., Matter of Gary v McCall, 196 AD2d 612). In any event, we find no basis in the record to disturb the Supreme Court’s findings with respect to the validity of those signatures. Rosenblatt, J. P., Ritter, Altman and Hart, JJ., concur.